 Case 18-09765         Doc 242      Filed 07/02/19 Entered 07/02/19 18:09:36            Desc Main
                                     Document     Page 1 of 18


                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


IN RE:                                         )
                                               )
GOLD COAST PARTNERS, LLC                       )       Case No. 18-09765
                                               )
         Debtor and Debtor-in-Possession       )       Honorable Timothy A. Barnes
                                               )
                                               )       Chapter 11


                DEBTOR'S THIRD AMENDED PLAN OF REORGANIZATION


         Gold Coast Partners, LLC, Debtor herein ("Debtor"), by and through its attorney, proposes


the following Third Amended Plan of Reorganization ("Plan") in accordance with Section 1121 (a)


of the Bankruptcy Code.


                                           PREAMBLE


         On April 3, 2018, the Debtor filed a voluntary petition for relief under Chapter 11 of the


Bankruptcy Code ("Petition Date").     The Debtor is operating its business and managing its


financial affairs as Debtor-in-Possession pursuant to Sections 1101, 1107 and 1108 of the

Bankruptcy Code.     No trustee, examiner or committee of unsecured creditors has been appointed

to serve in this Chapter 11 case.   The Debtor is the operator of three (3) coin-operated

laundromats in the City of Chicago.     The laundromats are operated at 5527 West North Ave.,

Chicago, IL d/b/a JR Coin Laundry ("North"), 3159 West Roosevelt Rd, Chicago, IL d/b/a/ Fast

Wash ("Roosevelt"), and 4258 West Madison St., Chicago, IL d/b/a Spin Cycle on Madison

("Madison", collectively, "Properties").    The Debtor is the proponent of the Plan.   The Plan

provides for distributions to the holders of Allowed Claims from funds realized by the Debtor from

post-petition earnings as well as from cash on hand.    For a further discussion of the Plan, the


reader's attention is directed to the Third Amended Disclosure Statement filed by the Debtor in
 Case 18-09765         Doc 242      Filed 07/02/19 Entered 07/02/19 18:09:36              Desc Main
                                     Document     Page 2 of 18


connection with this Plan.

                                            ARTICLE I
                                           DEFINITIONS


       The following terms, when used herein, shall have the meaning specified below, unless the

context otherwise requires:

        1.1    Administrative Expense:          A cost or expense of administration of this Chapter


11 case, including any actual, necessary expense of preserving or liquidating the estate, or of

operating the business of the Debtor and all allowances approved by the Bankruptcy Court in

accordance with Section 503 of the Bankruptcy Code.

        1.2    Allowed Claim:         A "Claim" (as defined below) (i) proof of which has been filed


with the Bankruptcy Court within the time fixed by the Bankruptcy Court or applicable rules or

statutes, and with respect to which no objection has been timely filed by any party in interest, or (ii)

that has been, or hereafter is, listed by the Debtor as liquidated in amount and not disputed or

contingent in the Debtor's bankruptcy schedules filed in this Chapter 11 case, or (iii) that has been

allowed by a "Final Order" (as defined below) by the Bankruptcy Court, or (iv) that is allowed by

the provisions of this Plan.


        1.3     Bankruptcy Code:          Title 11 of the United States Code, Section 101 Msey., as


amended.

        1.4     Bankruptcy Court:         The United States Bankruptcy Court for the Northern

District of Illinois, Eastern Division.


        1.5     Bankruptcy Rules:         The Federal Rules of Bankruptcy Procedure.

        1.6     Chapter 11:               Chapter 11 of the Bankruptcy Code.

        1.7     Chapter 11 Case:          This case filed by the Debtor pursuant to Chapter 11 of the
 Case 18-09765        Doc 242       Filed 07/02/19 Entered 07/02/19 18:09:36             Desc Main
                                     Document     Page 3 of 18


Bankruptcy Code.

       1.8      Claim;      The term "Claim" shall have the meaning set forth in Section 101 (5) of

the Bankruptcy Code.


       1.9      Confirmation:       The entry by the Bankruptcy Court of a Final Order confirming

the Plan in accordance with the provisions of Chapter 11 of the Bankruptcy Code.

       1.10     Debtor: Gold Coast Partners, LLC

       1.11     Debtor's Estate:     All of the Debtor's "property of the estate" as defined in Section

541 of the Bankruptcy Code.


       1.12   Debtor in Possession: Gold Coast Partners, LLC

       1.13   Disclosure Statement: The Third Amended Disclosure Statement including any

amendments or modifications thereto.

       1.14     Effective Date:     Thirty (30) days following the date on which the Order


confirming this Plan becomes a Final Order.


       1.15     Equity Interests: The equity interests ("Interests") of the Debtor consist of the

membership Interests in the Debtor of Tracey L. Brooks ("Brooks") and Lucher Holloway


("Holloway").


       1.16     Final Confirmation Order: Final Order confirming the Plan under Section 1129


of the Bankruptcy Code.

       1.17     Final Order:      (i) An order or a judgment that has not been reversed, stayed,


modified or amended, and as to which the time to appeal or seek re-argument, reconsideration or

rehearing has expired and has not been extended and as to which no appeal, petition for certiorari,

re-argument, reconsideration or rehearing is pending, or (ii) an order or a judgment for which an
 Case 18-09765          Doc 242     Filed 07/02/19 Entered 07/02/19 18:09:36              Desc Main
                                     Document     Page 4 of 18


appeal, re-argument, reconsideration, rehearing or certiorari has been sought, and as to which the

order or judgment has been affirmed or the request for re-argument, reconsideration, rehearing or

certiorari has been denied, and the time to take any further appeal, rcargumcnt, reconsideration,

rehearing or certiorari has expired, so that in the event of either (i) or (ii), such order or judgment

shall have become final and non-appealable in accordance with applicable law.

         1.18   Month;      A calendar month, including the month in which a date or event occurs.


         1.19   Plan:   This Third Amended Plan of Reorganization including any amendments

or modifications thereto.


         1.20   Pro-rata;     With respect to any distribution on account of any Claim

in the same proportion as the amount of such Claim bears to the aggregate amount of all Claims of

its class.


         1.21   Unclassified Claims:     Claims of the kind specified in Sections 507(a)(2),


507(a)(3) and 507(a)(8) of the Bankruptcy Code, which Claims shall not be classified pursuant to

Section 1123(a)(l) of the Bankruptcy Code.

Unless otherwise defined in this Plan, the words and phrases used herein shall have the meanings

ascribed to them in the Bankruptcy Code and in the Bankruptcy Rules.


                                            ARTICLE II
                                     UNCLASSIFIED CLAIMS


         The following Unclassified Claims exist under the Plan pursuant to Section 1123(a)( 1) of

the Bankruptcy Code:


         2.1    Administrative Claims:        Administrative Claims shall consist of Allowed


Claims for Administrative Expenses as well as Claims arising under Sections 507(a)(2) and
 Case 18-09765           Doc 242       Filed 07/02/19 Entered 07/02/19 18:09:36                    Desc Main
                                        Document     Page 5 of 18


507(a)(3) of the Bankruptcy Code.1          On June 11,2019, an order was entered allowing an

administrative expense claim on behalf of the City of Chicago in the amount of $36,007.22.2

                                            ARTICLE III
                              CLASSIFICATION OF CLAIMS


        3.1      Class 1:       The Allowed Claims of the Internal Revenue Service ("IRS"), the


Illinois Department of Revenue ("IDR"), the Illinois Department of Employment Security


("IDES") and any other federal, state or local taxing authority, other than real estate taxes, which


are entitled to priority under Section 507(a)(8) of the Bankruptcy Code ("Priority Claims").


        3.2      Class 2: The Allowed Secured Claim of Alliance Laundry Systems, LLC

("Alliance").


        3.3      Class 3:        The Allowed Secured Claim of Dexter Financial Services, Inc.


("Dexter").


        3.4      Class 4:          The Allowed Secured Claim of City of Chicago, Department of


Finance, Bureau of Utility Billing ("Chicago Water").


        3.5      Class 5:          The Allowed Claims of general unsecured creditors ("Unsecured

Claims"), including unsecured claims of taxing bodies.


        3.6      Class 6:          The Allowed Secured Claim of Strategic Funding Source, Inc.


("Strategic").


        3.7      Class 7:          The Allowed Interests of the Members of the Debtor, Tracey Brooks


Holloway f/k/a Tracey L. Brooks ("Brooks") and Lucher Holloway ("Holloway", collectively

"Members").



1 Since the Debtor's Chapter 11 Case was commenced as a voluntary proceeding, no claims under Sections 507(a)(3)
and 502(0 of the Bankruptcy Code exist.
2 On June 20,2019, Constellation NewEnergy-Gas Division, LLC filed an application for allowance of administrative
expenses and on June 21,2019, CCS Chicago Recreation Inc. filed a motion for allowance of administrative expenses.
The application and motion have yet to be adjudicated by the Court.
                                                        5
 Case 18-09765        Doc 242      Filed 07/02/19 Entered 07/02/19 18:09:36         Desc Main
                                    Document     Page 6 of 18




                                         ARTICLE IV
              PAYMENT OF UNCLASSIFIED CLAIMS UNDER THE PLAN

       Under the terms of the Plan, Unclassified Claims are unimpaired and shall be paid as


follows:


       4.1     Administrative Claims:      Except as expressly provided herein and except as may


be agreed to by the holder of each Allowed Administrative Claim, holders of Allowed

Administrative Claims shall be paid on the Effective Date in cash in accordance with Scclion

1129(a)(9)(A) of the Bankruptcy Code, as follows, unless the holder of an Administrative Claim


agrees to a different treatment:


       Each holder of an Allowed Administrative Claim of the kind specified in Section 507(a)(2)

       of the Bankruptcy Code will receive on account of such Claim, cash equal to the allowed

       amount of such Claim, on the Effective Date except that post-petition creditors of the


       Debtor will be paid according to the terms under which the debt was incurred; and


       provided, however, that all Administrative Claims with respect to the payment of any


       professional person shall remain subject to and be paid in accordance with applicable

       provisions of the Bankruptcy Code and Bankruptcy Rules and the Final Order of the


       Bankruptcy Court.


On June 11,2019, an order was entered allowing an administrative expense claim on behalf of the


City of Chicago in the amount of $36,007.22 for post-petition water charges.   Of that amount,


$2,443.94, was incurred for water charges at the Madison location; $11,346.18, was incurred for


water charges at the North location; and $22,217.10, was incurred for water charges at the

Roosevelt location.   The Debtor and the City of Chicago have entered into a repayment agreement
  Case 18-09765         Doc 242       Filed 07/02/19 Entered 07/02/19 18:09:36              Desc Main
                                       Document     Page 7 of 18


relative to the water charges at the Roosevelt location whereby the Debtor will retire the


outstanding post-petition water charges at that location in the amount of $22,217.10, by paying to

the City of Chicago the sum of $971.12 commencing June 10, 2019, and continuing each month


thereafter until paid in full.   The Debtor intends to negotiate a repayment agreement with the City

of Chicago for the water charges incurred at the Madison and North locations.         If unable to do so,

the Debtor will need to pay the administrative expense claim on the Effective Date of the Plan.


        On June 20, 2019, Constellation NewEnergy-Gas Division, LLC filed an application for


allowance of administrative expenses in the amount of $14,374.32, which is set for presentation on


July 10, 2019.    The Debtor is still investigating this claim.   On June 21. 2019. CCS Chicago


Recreation Inc. filed a motion for allowance of administrative expenses in the amount of


$36,007.22, which is set for presentation on July 10,2019.        The Debtor believes this motion is


without merit and will file its response objecting to the allowance requested.

                                                 ARTICLE V
                           TREATMENT OF CLAIMS AND INTERESTS
                                        IMPAIRED UNDER THE PLAN


                           Under the terms of the Plan, Allowed Claims in Classes 1 through 6 are


 impaired. Class 7 is not impaired, but not entitled to vote as equity interest holders.


                 5.1 Class 1:    In full satisfaction, settlement, release, and discharge of and in


exchange for the Allowed Claims in Class 1, the Priority Claims shall be paid in full, with interest

at the rate of 5.00% per annum, in monthly payments over sixty (60) months from the Petition


Date, beginning thirty (30) days after the Effective Date. This Class is impaired under the Plan.

The total amount of the Priority Claims is $7,353.63 ($6,875.69 to IRS and $477.94 to IDES).

The monthly payment will be $179.55.
  Case 18-09765             Doc 242     Filed 07/02/19 Entered 07/02/19 18:09:36                     Desc Main
                                         Document     Page 8 of 18


                 5.2 Class 2:     In full satisfaction, settlement, release, and discharge of


and in exchange for the Allowed Secured Claim in Class 2, Alliance shall be paid 5600,240.95"*,


with interest at the rate of 7.24% per annum, in monthly installments over a period of ninety-six

(96) months from the Effective Date, commencing thirty (30) days after the Effective Date.                     The


monthly payment will be $8,255.00.           These payments will satisfy Alliance's lien on the Debtor's

assets scheduled in the Petition and Alliance shall release its lien on the assets upon completion of

the payments or upon sale of the assets to which the lien may attach, whichever may occur earlier.


This Class is impaired under the Plan.


                 5.3 Class 3;      In full satisfaction, settlement, release, and discharge of

and in exchange for the Allowed Secured Claim in Class 3, Dexter shall be paid $ 120,055.59, with


interest at the rate of 6.49% per annum, in monthly installments over a period of seventy-live (75)

months from the Effective Date, commencing thirty (30) days after the Effective Date.                    The

monthly payment will be $1,958.14.           These payments will satisfy Dexter's lien on the Debtor's


assets scheduled in the Petition and Dexter shall release its lien on the assets upon completion of

the payments or upon sale of the assets to which the lien may attach, whichever may occur earlier.

This Class is impaired under the Plan.

                 5.4 Class 4:      In full satisfaction, settlement, release, and discharge of


and in exchange for the Allowed Secured Claim in Class 4, Chicago Water shall be paid

$63,261.53, with interest at the rate of 5.00% per annum, in monthly installments over a period of

sixty (60) months from the Effective Date, commencing thirty (30) days after the Effective Date.

The monthly payment will be $1,194.00.            These payments will satisfy Chicago Water's lien on


3 This is the amount of Alliance's claim as of the Petition Date. During the course of these proceedings, ihe Debtor
has been making adequate protection payments to Alliance pursuant to Court order. The amount of Alliance's claim,
as of the Effective Date, will be less than the amount stated herein and, accordingly, the monthly payment reflected
herein should be reduced.
                                                         8
  Case 18-09765             Doc 242       Filed 07/02/19 Entered 07/02/19 18:09:36                           Desc Main
                                           Document     Page 9 of 18


the Properties in which the Debtor operates its businesses. Upon full payment of Chicago Water's


claims in Class 4, Chicago Water shall release its lien on the Properties or upon sale of the


Properties to which the lien may attach, whichever may occur earlier. This Class is impaired under


the Plan.


                  5.5 Class 5;       In full satisfaction, settlement, release, and discharge of


and in exchange for the Allowed Unsecured Claims in Class 5, Unsecured Claims shall be paid,


pro-rata, ten (10%) percent of the Allowed Unsecured Claims, with no interest, in monthly


installments over a period of sixty (60) months commencing thirty (30) days after the Effective

Date. The total amount of Allowed Unsecured Claims is derived from a review of Schedule K filed


by the Debtor and the claims register.           The total amount of Allowed Unsecured Claims is

$196,284.06, including the unsecured amount of the IRS claim. The total amount to be paid

pursuant to the Plan is $ 19,628.41.          The monthly payment will be $327.14.                 This Class is

impaired under the Plan.

                    5.6 Class 6:      In full satisfaction, settlement, release, and discharge of


and in exchange for the Allowed Secured Claim in Class 6, Strategic shall be paid $59,196.82'',

with interest at the rate of 6.00% per annum, in monthly installments over a period of sixty (60)

months from the Effective Date, commencing thirty (30) days after the Effective Date.                             The

monthly payment will be $ 1,224.02.             Strategic is taking the position that its claim is over-secured

and, therefore, entitled to reimbursement of legal fees and expenses in accordance with the loan

documents.       While negotiations between Strategic and the Debtor are ongoing, no agreement has

been reached at the date of filing this Plan.           Accordingly, the amount of Stratcgic's claim and the

monthly payment necessary to retire the claim may change at the date of confirmation of the Plan.


4 This is the amount of Strategic's claim as of the Petition Date.   It is anticipated that at the Effective Date, Strategic's
claim will be 563,313.03.
                                                            9
  Case 18-09765        Doc 242      Filed 07/02/19 Entered 07/02/19 18:09:36              Desc Main
                                    Document      Page 10 of 18


The payments provided herein, by agreement of the parties, or as ordered by the Court at a later

date, will satisfy Strategic's lien on the Debtor's assets scheduled in the Petition and Strategic shall


release its lien on the assets upon completion of the payments or upon sale of the assets to which

the lien may attach, whichever may occur earlier. This Class is impaired under the Plan.


                5.7 Class 7;    Subject to the express provisions of this Plan, the Members shall


retain their Interests in the Debtor after Confirmation of the Plan, in exchange for a new value


contribution of $2,500.00 each, to be paid in monthly installments over thirty-six (36) months


commencing the month following the Effective Date. The Debtor shall offer for sale the Members'


Interests by advertising in a newspaper of general circulation that the Interests are for sale.

Assuming no interested buyers come forward, then the Members shall contribute new value as


referenced herein for the retention of their Interests. Brooks holds a ninety (90%) percent Interest


in the Debtor and Holloway holds a ten (10%) percent Interest in the Debtor.


               In addition to the foregoing, in the event the Debtor, Brooks or Holloway arc entitled


to any recovery from KMAK, LLC in connection with the litigation referenced in the Disclosure


Statement, then the recovery will be apportioned between the Debtor, Brooks and Holloway and


the recovery by the Debtor will be an additional distribution to Allowed Unsecured Claims.

                                                 ARTICLE VI
                                        IMPLEMENTATION OF PLAN


                6.1     The Debtor intends to continue operating its business to earn income from

post-petition earnings sufficient to make the Plan payments.

                6.2     Upon Confirmation, the Debtor shall be vested with its assets, subject


only to the terms and conditions of this Plan.    The Debtor shall be entitled to continue to operate


and manage its financial affairs without further Order of this Court as set forth in the Plan.



                                                   10
 Case 18-09765          Doc 242      Filed 07/02/19 Entered 07/02/19 18:09:36             Desc Main
                                     Document      Page 11 of 18


                6.3       Notwithstanding Confirmation, an injunction under Sections 362 and 524

of the Bankruptcy Code shall remain in effect to prevent any party from foreclosing its lien or

security interest in any assets of the Debtor or otherwise enforcing claims against the Debtor and

its assets except in a manner provided for under the terms and conditions of this Plan.         This

injunction shall remain in full force and effect to prevent said actions until all distributions have

been made in accordance with the terms and conditions of the Plan or until further order of Court.

The provisions contained herein are applicable so long as the Debtor is in full compliance with the


provisions of any confirmed Plan.


               6.4        Management of the Debtor will remain unchanged after Confirmation of the


Plan and Brooks shall be the disbursing agent for the payments required under the Plan.


               6.5        After Confirmation of the Plan, the Debtor will operate its business


in the ordinary course.     Payments to creditors pursuant to the Plan will be made from funds

realized from post-petition earnings, from existing cash deposits, and cash resources of the Debtor.

                6.6       The Debtor will have the right to make any distribution to creditors earlier


than required by the Plan, without penalty.


               6.7        The Plan is self-executing.   Except as expressly set forth in the Plan, the


Debtor shall not be required to execute any newly created documents to evidence the Claims, liens


or terms of repayment to the holder of any Allowed Claim.         The terms of this Plan will

exclusively govern payments to creditors and any other rights of creditors as against the Debtor

and its property.     Furthermore, upon the completion of the payments required under this Plan to

the holders of Allowed Claims, such Claims, and any liens that may support such Claims, shall be

deemed released and discharged.




                                                   11
 Case 18-09765        Doc 242        Filed 07/02/19 Entered 07/02/19 18:09:36           Desc Main
                                     Document      Page 12 of 18


               6.8         Quarterly payments to the U.S. Trustee will continue to be

made by the Debtor until the Case is converted, dismissed or closed.

                                         ARTICLE VII
                                  EXECUTORY CONTRACTS

                     7.1          Any executory contracts or unexpired leases not previously

assumed shall be rejected.


       On August 7, 2015, the Debtor entered into a lease with Madison & Kildarc, LLC to lease


Madison.   The term of the lease commenced October 1,2015, and ends September 30,2020, with


an option to extend the lease term for two additional five year terms.    The current base rent is


$7,500.00 per month.


       On November 17, 2015, the Debtor entered into a commercial lease agreement with

5527 North Ave., LLC to lease North.       The term of the lease commenced November 22,2015, and


ends on November 30,2020, with an option to extend the lease term for an additional five years.


The base rent is $8,266.00 per month.

       On February 19, 2016, the Debtor entered into a commercial lease with CCS Chicago


Recreation, Inc. to lease Roosevelt.     The term of the lease commenced February 11, 2016, and

ends February 10,2026, with an option to extend the lease term for two additional five year terms.


The current base rent is $7,803.00 per month.

       The Debtor obtained authority from the Court to assume the lease on Roosevelt on October


4,2018. The pre-petition arrearage due the landlord on the Roosevelt lease has been paid in full.

The Debtor also obtained authority from the Court to assume the leases on Madison and North and

the pre-petition arrearages due the landlords on the Madison and North leases are being paid in

accordance with the order authorizing the assumption.



                                                   12
  Case 18-09765        Doc 242      Filed 07/02/19 Entered 07/02/19 18:09:36             Desc Main
                                    Document      Page 13 of 18




                                        ARTICLE VIII
                        BANKRUPTCY COURT'S RETENTION OF
                                       JURISDICTION


                       8.1             The Bankruptcy Court shall retain jurisdiction after

Confirmation to: (i) hear and determine applications for fees and allowances for professional

persons; (ii) supervise the implementation of this Plan; (iii) hear and determine objections to

Claims filed in this Chapter 11 case; (iv) resolve disputes regarding interpretation of this Plan; (v)

allow Administrative Claims; (vi) enter Orders to further consummation of the Plan; (vii) approve

modification of the Plan upon motions brought before the Bankruptcy Court in accordance with

Section 1127 of the Bankruptcy Code; (viii) hear and determine all applications and motions

pending before the Bankruptcy Court on the date of Confirmation or such other matters as are


commenced after Confirmation of the Plan; (ix) enter any order, including injunctions, necessary


to enforce title, rights and powers of the Debtor, and to impose such limitations, restrictions, terms

and conditions of such title, rights and powers as may be necessary; (x) enforce terms of Plan; (xi)


hear and determine all matters brought by the Debtor under this Plan; (xii) enter an Order

concluding and terminating this Chapter 11 case; and (xiii) hear and      determine any and all

matters brought before the Bankruptcy Court by the Debtor after Confirmation.

                                           ARTICLE IX
                        INVALIDATION OF LIENS AND DISCHARGE


                      9.1      The provisions of the confirmed Plan shall bind all creditors and


other parties in interest, whether or not such persons accept the Plan.   The property owned by the


Debtor at the date of filing of the Chapter 11 Case, which stands as collateral for the Allowed

Secured Claim, shall remain subject to the liens until such time as the amount of the Allowed



                                                  13
  Case 18-09765        Doc 242     Filed 07/02/19 Entered 07/02/19 18:09:36              Desc Main
                                   Document      Page 14 of 18


Secured Claim has been fully satisfied.    Subject to the provisions contained herein, the


distributions provided under the Plan shall be in exchange for and in complete satisfaction and


release of all liens and Claims against any of the assets or properties of ihc Debtor and Debtor's


Estate.   Except as stated herein or in the Confirmation Order, on and after Confirmation, all


holders of Claims shall be precluded from asserting any lien or Claim against the Debtor or its


property.   Except as otherwise provided in the Plan or the Confirmation Order, the


Confirmation of the Plan shall, as of the Effective Date: discharge the Debtor from all Claims,

demands, liabilities, other debts and Interests that arose on or before the Petition Date, and all


debts of the kind specified in Section 502(g), 502(h), or 502(i) of the Bankruptcy Code, whether or


not (A) a proof of Claim or Interest based on such debt or Interest is filed or deemed filed pursuant


to Section 501 of the Bankruptcy Code, (B) a Claim or Interest based on such debt or Interest is

allowed pursuant to Section 502 of the Bankruptcy Code, or (C) the holder of a Claim or Interest


based on such debt or Interest has accepted the Plan.     This provision of the Plan is intended to


include the full breadth of the discharge provided for and permitted under Section 1141 of the


Bankruptcy Code.


                                       ARTICLE X
                             INTEREST AND PENALTIES

                10.1   Except as otherwise provided herein, or required by the Bankruptcy Code,


no interest or penalties accruing on or after April 3,2018, shall be paid on any Allowed Claim nor

shall any creditor claiming any such interest or penalty be entitled to have its Claim for interest or


penalty allowed for payment pursuant to the Plan.




                                                  14
 Case 18-09765           Doc 242     Filed 07/02/19 Entered 07/02/19 18:09:36              Desc Main
                                     Document      Page 15 of 18


                                             ARTICLE XI
                               CONFIRMATION OF PLAN UNDER
                         SECTION 1129fb) OF THE BANKRUPTCY CODE


                  11.1    To the extent necessary pursuant to Section 1129(b) of the Bankruptcy

Code, the Debtor intends to request that the Bankruptcy Court confirm the Plan if all applicable

requirements of Section 1129(a) of the Bankruptcy Code, other than Section 1129(a)(8), arc met.

As described in Section 5.7 hereof, Brooks and Holloway will contribute the sum of $2,500 to

purchase their Interests in the Debtor.    The Debtor will offer the Members' Interests for sale by

publishing in the Chicago Sun-Times an advertisement for the purchase of the Members' Interests.


The Debtor expressly reserves all of its rights with respect to such a sale, including the right to


amend this Plan.


                                             ARTICLE XII
                                     UNCLAIMED PROPERTY


                  12.1    In the event that any distribution made to a claimant by the Debtor under


this Plan remains unclaimed sixty (60) days after such distribution is made, this distribution shall


become property of the Debtor and shall not be recouped by any claimant in subsequent


distributions.    Once the distribution becomes unclaimed under this provision of the Plan, the


claimant shall forfeit any and all legal and equitable right to such distribution and the proceeds


thereof.


                                          ARTICLE XIII
                                      GENERAL PROVISIONS


           13.1    Rules of Construction.      The rules of construction applicable to the Bankruptcy


Code and the Bankruptcy Rules are applicable to this Plan.

           13.2    Definitions.    A term used in the Plan that is not defined in the Plan but that is




                                                    15
 Case 18-09765        Doc 242        Filed 07/02/19 Entered 07/02/19 18:09:36             Desc Main
                                     Document      Page 16 of 18


used in the Bankruptcy Code or the Bankruptcy Rules has the meaning assigned to that term in the

Bankruptcy Code or the Bankruptcy Rules.


        13.3     Amendment and Modification.             The Debtor may alter, amend or modify the


Plan before or after Confirmation in accordance with the applicable provisions of the Bankruptcy


Code.


        13.4     Severabilitv.      Should any provision of this Plan be determined to be


unenforceable, such determination shall not impair, limit or otherwise affect the cnforccability of


any other provision of this Plan.


        13.5    Successors and Assigns.       The rights and obligations of any person or entity


referred to in this Plan shall be binding upon, and shall inure to the benefit of, the successors and


assigns of any such person or entity.


        13.6    Headings.    The headings of the Articles, paragraphs and sections of this Plan are


inserted for convenience only and shall not affect the interpretation therein.


        13.7    Effect of Appeals.      Unless the Confirmation Order is stayed pending appeal, the


Debtors may consummate this Plan notwithstanding the pendency of an appeal from the


Confirmation Order, or the timely service of the filing of a Motion under Bankruptcy Rules 7052.


8002(b), 8002(c), 8003, 8015, 9023 or 9024.


        13.8    Debtor's Corporate Existence.           The Debtor's corporate existence shall survive


and be unaffected by Confirmation of this Plan except to the extent provided in the Plan.

        13.9     Computation of Time.        Unless expressly provided otherwise in this Plan, in

computing any period of time prescribed or allowed by this Plan, the provisions of Rule 9006(a) of


the Bankruptcy Rules shall apply.




                                                   16
 Case 18-09765        Doc 242      Filed 07/02/19 Entered 07/02/19 18:09:36              Desc Main
                                   Document      Page 17 of 18


        13.10     Insurance Preservation.      Nothing in the Plan, including any releases, shall


diminish or impair the enforceability of any policies of insurance that may cover any claims


against the Debtor or any other person.


        13.11    Assignment of Licenses and Insurance.         Any and all licenses of the Debtor


and any and all insurance policies, contracts, rights and coverages shall be deemed assigned to and


for the benefit of the Debtor upon Confirmation of the Plan


       13.12     Terms Binding.      On the Effective Date, all provisions of the Plan, including all


agreements, instruments and other documents filed in accordance with the Plan and executed by


the Debtor in connection with the Plan, shall be binding upon the Debtors, all creditors and


shareholders and all other entities that are affected in any manner by the Plan.   All agreements,


instruments and other documents filed in connection with Plan shall have full force and effect, and

shall bind all parties thereto as of the Final Confirmation Order.


       13.13    Inconsistencies.    In the event that there is any inconsistency between the Plan


and Disclosure Statement, any exhibit to the Plan or other instrument or document created or


executed pursuant to the Plan, the Plan shall govern.

        13.14   Compliance With Applicable Law.          It is intended that the provisions of the Plan


(including the implementation thereof) shall be in compliance with all applicable laws and any

rules and regulations promulgated thereunder.    If the Debtor concludes that the Plan may not


comply with applicable law, then in such event the Debtor intends to amend the Plan in such


respect as it deems necessary to bring the Plan into compliance therewith.

        13.15   Tax Consequences.      At this time, it is uncertain as to what tax consequences, if


any, may exist under the Plan with respect to the Debtor and its creditors.




                                                 17
Case 18-09765       Doc 242    Filed 07/02/19 Entered 07/02/19 18:09:36   Desc Main
                               Document      Page 18 of 18

                                        Respectfully submitted,

                                        Gold Coast Partners, LLC,
                                        Debtor/Debtor-in-Posscss i o n



                                        Bv: /s/ Joel A. Schechtcr
                                                Its Attorney




Joel A. Schechter
Attorney No. 3122099
Law Offices of Joel A. Schechter
53 West Jackson Blvd., Suite 1522
Chicago, IL 60604
312-332-0267




                                           18
